--------------------------------------------------------------------------------

EXHIBIT 10.5
 
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. LENDERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
 
GEL PROPERTIES, LLC
SECURED PROMISSORY NOTE
GEL BACK END SECURITY NOTE 1 OF 2
 

 $22,500.00  Lewes, DE    November 4, 2013

 
1.                      Principal and Interest
 
FOR VALUE RECEIVED, GEL Properties, LLC, a Delaware Limited Liability Company
(the "Company") hereby absolutely and unconditionally promises to pay to Titan
Iron Ore Corp. (the "Lender"), or order, the principal amount of Twenty Two
Thousand Five Hundred dollars ($22,500) no later than July 3, 2014, unless the
Lender does not meet the "current information requirements" required under Rule
144 of the Securities Act of 1933, as amended, in which case the Company may
declare the offsetting note issued by the Lender on the same date herewith to be
in Default (as defined in that note) and cross cancel its payment obligations
under this Note as well as the Lenders payment obligations under the offsetting
note. This Note shall bear simple interest at the rate of 6%.
 
2.                     Repayments and Prepayments; Security.
 
a. All principal under this Note shall be due and payable no later than July 3,
2014, unless the Lender does not meet the "current information requirements"
required under Rule 144 of the Securities Act of 1933, as amended, in which case
the Company may declare the offsetting note issued by the Lender on the same
date herewith to be in Default (as defined in that note) and cross cancel its
payment obligations under this Note as well as the Lenders payment obligations
under the offsetting note.
 
b.           The Company may pay this Note at any time.
 
c.           This Note shall be secured by the pledge of 8,800 shares of
Northwest Biotherapeutics, Inc. (NWBO) reserved for the Company in a pledge
account maintained by Computershare Transfer Services for the benefit of the
Company. The Company may exchange this collateral for collateral with a value of
at least $22,500.00. The Company may not effect any conversions under the Lender
Note until it has made full cash payment for the portion of the Lender Note
being converted.


 
1

--------------------------------------------------------------------------------

 
3.                      Events of Default; Acceleration.
 
a.          The principal amount of this Note is subject to prepayment in whole
or in part upon the occurrence and during the continuance of any of the
following events (each, an "Event of Default"): the initiation of any
bankruptcy, insolvency, moratorium, receivership or reorganization by or against
the Company, or a general assignment of assets by the Company for the benefit of
creditors. Upon the occurrence of any Event of Default, the entire unpaid
principal balance of this Note and all of the unpaid interest accrued thereon
shall be immediately due and payable. The Company may offset amounts due to the
Lender under this Note by similar amounts that may be due to the Company by the
Lender resulting from a promissory note issued by the Lender to the Company on
even date herewith.
 
b.          No remedy herein conferred upon the Lender is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
in addition to every other remedy hereunder, now or hereafter existing at law or
in equity or otherwise.
 
4.                      Notices.
 
a.          All notices, reports and other communications required or permitted
hereunder shall be in writing and may be delivered in person, by telecopy with
written confirmation, overnight delivery service or U.S. mail, in which event it
may be mailed by first-class, certified or registered, postage prepaid,
addressed (i) if to a Lender, at such Lender's address as the Lender shall have
furnished the Company in writing and (ii) if to the Company at such address as
the Company shall have furnished the Lender(s) in writing.
 
b.            Each such notice, report or other communication shall for all
purposes under this Note be treated as effective or having been given when
delivered if delivered personally or, if sent by mail, at the earlier of its
receipt or 72 hours after the same has been deposited in a regularly maintained
receptacle for the deposit of the United States mail, addressed and mailed as
aforesaid, or, if sent by electronic communication with confirmation, upon the
delivery of electronic communication.
 
5.                      Miscellaneous.
 
a,          Neither this Note nor any provisions hereof may be changed, waived,
discharged or terminated orally, but only by a signed statement in writing,
 
 
2

--------------------------------------------------------------------------------

 
b,          No failure or delay by the Lender to exercise any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege preclude any other right, power or privilege. The
provisions of this Note are severable and if any one provision hereof shall be
held invalid or unenforceable in whole or in part in any jurisdiction, such
invalidity or unenforceability shall affect only such provision in such
jurisdiction. This Note expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. The Company and every endorser
and guarantor of this Note regardless of the time, order or place of signing
hereby waives presentment, demand, protest and notice of every kind, and assents
to any extension or postponement of the time for payment or any other
indulgence, to any substitution, exchange or release of collateral, and to the
addition or release of any other party or person primarily or secondarily
liable.
 
c.           If Lender retains an attorney for collection of this Note, or if
any suit or proceeding is brought for the recovery of all, or any part of, or
for protection of the indebtedness respected by this Note, then the Company
agrees to pay all costs and expenses of the suit or proceeding, or any appeal
thereof, incurred by the Lender, including without limitation, reasonable
attorneys' fees.
 
d.           This Note shall for all purposes be governed by, and construed in
accordance with the laws of the State of New York (without reference to conflict
of laws).
 
e.           This Note shall be binding upon the Company's successors and
assigns, and shall inure to the benefit of the Lender's successors and assigns.
 
IN WITNESS WHEREOF, the Company has caused this Note to be executed by its duly
authorized officer to take effect as of the date first hereinabove written.
 
 
 

    GEL PROPERTIES, LLC                     By:               Title:  

 
 
 
 
3

--------------------------------------------------------------------------------
